 
Exhibit No. 10.1

Amendment to Incentive Compensation Plan
 
AMENDMENT TO THE
GYRODYNE COMPANY OF AMERICA, INC.
1999 INCENTIVE COMPENSATION PLAN


WHEREAS, Gyrodyne Company of America, Inc. (the "Company") established the
Gyrodyne Company of America 1999 Incentive Compensation Plan ("ICP" or the
"Plan") effective as of June 25, 1999; and


WHEREAS, the Plan is designed as a Stock Appreciation Rights ("SAR") Program
under which Incentive Compensation Units ("ICUs") equal to Gyrodyne stock are
granted to employees and directors, which ICUs are cashed out based upon the
fair market value of Gyrodyne stock in the event of a Change in Control; and


WHEREAS, some ICUs authorized after the Plan was established have been granted
at less than fair market value; and WHEREAS, the Plan was amended in August,
2004 to remove the payment of benefits in stock; and


WHEREAS, Section 409A of the Internal Revenue Code (the "Code") was enacted as
part of the American Jobs Creation Act of 2004 ("AJCA"); and


WHEREAS, Section 409A made several changes to nonqualified deferred compensation
arrangements, including SARs that are granted at less than fair market value,
requiring amendment to be made to the ICP to avoid adverse tax consequences to
participants in the ICP; and


WHEREAS, no deferred compensation is intended to exist under the ICP, since all
ICUs vest upon a Change in Control and become payable, thereby avoiding any
deferred compensation; and


WHEREAS, in the event of death, a beneficiary inheriting ICUs is entitled to
"exercise" a participant's ICUs which vest upon death, at any time prior to a
Change in Control; and


WHEREAS, the ICP shall be amended to immediately cash out any vested ICUs in the
event of death, to avoid any deferral of compensation and any adverse tax
consequences.


NOW, THEREFORE, Gyrodyne hereby executes this Amendment to the Plan as follows:


1.
Payment Upon Death. In the event of the death of a Participant, prior to a
Change in Control of Gyrodyne, as defined under the ICP, the beneficiary of a
Participant shall immediately receive a payment for all ICUs in an amount equal
to the appreciation in Gyrodyne stock from the time of grant until the date of
vesting, upon death. This amount shall be paid within 60 days after the date of
death. In no event, however, shall the payment be made more than 2 1/2 months
after the end of the calendar year in which death occurs, thereby avoiding any
deferral of compensation under the short-term deferral rule as established under
Section 409A of the Code and the Treasury Regulations issued thereunder.





 
1

--------------------------------------------------------------------------------

 
2.
Compliance With the Code. The ICP is intended to comply with the provisions of
Section 409A of the Code, and all other provisions of the Code. If there is any
discrepancy between the provisions of this Plan and the provisions of Section
409A, this discrepancy shall be resolved in a manner as to give full effect to
the provisions of Section 409 A of the Code.



3.
Consequences of a Violation. All Participants voluntarily participate in the
ICP. All Participants shall be notified of the potential tax consequences under
Section 409A, if the provisions of the Plan and Section 409A are not followed,
including the imposition of immediate income taxes, a 20% excise tax,
underpayment of interest penalties and Form W-2 reporting.



4.
Taxes. The Company shall be entitled to deduct from all benefit payments made to
a Participant or any Beneficiary all applicable federal, state or local taxes
required by law to be withheld from such payments.



5.
Specified Employees. For purposes of the ICP, the term "Specified Employee"
shall mean a Key Employee, as defined under Section 416 of the Code, who is
employed by Gyrodyne or any Related Entities which has its stock publicly traded
on an established securities market. The stock of Gyrodyne Company of America,
Inc., is traded on the NASDAQ Exchange. For purposes of the ICP, the "Specified
Employee Identification Date" shall be each December 31, and the "Specified
Employee Effective Date" shall also be December 31. Specified Employees shall be
determined by the Compensation Committee on an annual basis for purposes of all
nonqualified deferred compensation plans and any other programs in accordance
with the provisions of Section 409A of the Code.



6.
Delay in Payment for Specified Employees. If a Participant is deemed on the date
of his "Separation from Service" (within the meaning of Treas. Reg. Section
1.409A-1(h)) to be a "Specified Employee", then with regard to any payment that
is required to be delayed pursuant to Section 409A(a)(2)(B) of the Code, such
payment shall not be made prior to the earlier of: (i) the expiration of a 6
month period measured from the date of his Separation from Service or (ii) the
date of death of the Employee without interest, unless such payment is otherwise
permitted within such 6 month period to the extent that the benefits to be paid
to a Specified Employee do not exceed the lesser of the Specified Employee
salary for the past 2 years or the Section 401(a)(17) compensation limitations
(i.e., $230,000 in 2008 and $245,000 in 2009), thereby permitting such amount to
be paid within the 6 month period of time during which benefits may generally
not be paid to Specified Employees. To the extent any payment exceed such
limitations (which is a maximum of $460,000 in 2008 and $490,000 in 2009), the
balance of any payments will be made following the expiration of the 6 month
period following a Separation of Service as provided above.

 

 
 
2

--------------------------------------------------------------------------------

 
7.
Payment. Whenever a payment under this Amendment or the ICP specifies a payment
period with reference to a number of days (e.g., "payment shall be made within
30 days after a Separation from Service"), the actual date of payment within the
specified period shall be within the sole discretion of the Company.



IN WITNESS WHEREOF, this Amendment is hereby executed the 27th day of December,
2008
 

  GYRODYNE COMPANY OF AMERICA, INC.          
Date: 12-27-08
BY:
/s/ Stephen V. Maroney          


 




3

